Citation Nr: 1601289	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for residuals of a right tibia fracture. 

2. Entitlement to an increased, compensable disability rating for bilateral hearing loss. 

3. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and J.H.


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and J.H. testified at a hearing before the undersigned in March 2013.  A transcript is of record and has been reviewed. 

The Board remanded this case in June 2013.  It now returns for appellate review. 

The issues of an increased rating for residuals of a right tibia fracture and entitlement to service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is shown to have no worse than Level II hearing impairment in the right ear and Level II hearing impairment in the left ear.



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met during the pendency of this claim.  38 U.S.C.A. §§ 1155, 3.321, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327(a) (2014).  

A November 2008 letter notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that might support the claim for a higher rating, and also informed the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records dated through July 2015 have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  VA examinations were performed in December 2008, May 2010, and September 2015 that included consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision, including a discussion of functional impairment associated with the Veteran's hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that VA audiological examinations must include a description of functional impairment to be adequate for rating purposes);38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no indication that there has been a change in the severity of the Veteran's hearing loss since the most recent September 2015 VA examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Procedural Due Process

The Board remanded this claim in June 2013.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  Stegall v. West, 11 Vet. App. 268, 271 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

The Board finds that its remand directives to obtain the Veteran's VA treatment records and to provide a new VA examination have been satisfied.  See id.  Accordingly, the Board will proceed with appellate review. 

Further, the Veteran testified at a hearing before the undersigned in March 2013.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.
At the hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative. He did not raise any new issues at the hearing requiring further development, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for a VA examination to address the outstanding issue of whether his hearing loss disability met the criteria for a higher rating.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless when the record was otherwise developed).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


III. Analysis

The Veteran claims entitlement to a compensable rating for his service-connected hearing loss.  For the following reasons, the Board finds that the criteria for a compensable rating are not satisfied. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that there is no basis for drawing a distinction between initial ratings and increased-rating claims for applying staged ratings); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  

A December 2008 VA examination report showed puretone thresholds in the right ear of 50dB at 1000 Hertz, 45dB at 2000 Hertz, 65dB at 3000 Hertz, and 65dB at 4000 Hertz.  These results yield a puretone threshold average of 56dB for the right ear.  The speech recognition score based on the Maryland CNC word list was 88 percent.  The report also showed puretone thresholds in the left ear of 35dB at 1000 Hertz, 45dB at 2000 Hertz, 55dB at 3000 Hertz, and 60dB at 4000 Hertz.  These results yield a puretone threshold average of 49dB for the left ear.  The speech recognition score based on the Maryland CNC word list was 88 percent.  

Applying the criteria from Table VI to the December 2008 VA examination findings, the Veteran has Level II hearing in the right ear and Level II hearing in the left ear. 38 C.F.R. § 4.85.  Applying the criteria from Table VII to these hearing levels results in assignment of a noncompensable rating.

A January 2009 audiology consultation contained in the outpatient treatment records showed puretone thresholds in the right ear of 40dB at 1000 Hertz, 35dB at 2000 Hertz, 60dB at 3000 Hertz, and 60dB at 4000 Hertz.  These results yield a puretone threshold average of 49dB for the right ear.  The speech recognition score based on the Maryland CNC word list was 84 percent.  The report also showed puretone thresholds in the left ear 15dB at 1000 Hertz, 45dB at 2000 Hertz, 55dB at 3000 Hertz, and 60dB at 4000 Hertz.  These results yield a puretone threshold average of 44dB for the left ear.  The speech recognition score based on the Maryland CNC word list was 100 percent.  

Applying the criteria from Table VI to the January 2009 examination findings, the Veteran has Level II hearing in the right ear and Level I hearing in the left ear. 38 C.F.R. § 4.85.  Applying the criteria from Table VII to these hearing levels results in assignment of a noncompensable rating.

A May 2010 VA examination report showed puretone thresholds in the right ear  of 35dB at 1000 Hertz, 30dB at 2000 Hertz, 55dB at 3000 Hertz, and 60dB at 4000 Hertz.  These results yield a puretone threshold average of 45dB for the right ear.  The speech recognition score based on the Maryland CNC word list was 84 percent.  The report also showed puretone thresholds in the left ear of 15dB at 1000 Hertz, 45dB at 2000 Hertz, 55dB at 3000 Hertz, and 60dB at 4000 Hertz.  These results yield a puretone threshold average of 44dB for the left.  The speech recognition score based on the Maryland CNC word list was 100 percent.  

Applying the criteria from Table VI to the May 2010 VA examination findings, the Veteran has Level II hearing in the right ear and Level I hearing in the left ear. 38 C.F.R. § 4.85.  Applying the criteria from Table VII to these hearing levels results in assignment of a noncompensable rating.

Then in September 2015, the Veteran underwent another VA audiological examination.  The report reflects puretone thresholds in the right ear of 50dB at 1000 Hertz, 60dB at 2000 Hertz, 80dB at 3000 Hertz, and 95dB at 4000 Hertz.  These results yield a puretone threshold average of 71dB for the right ear.  The speech recognition score based on the Maryland CNC word list was 94 percent.  The report also showed puretone thresholds in the left ear of 25dB at 1000 Hertz, 65dB at 2000 Hertz, 70dB at 3000 Hertz, and 75dB at 4000 Hertz.  These results yield a puretone threshold average of 59dB for the left ear.  The speech recognition score based on the Maryland CNC word list was 98 percent.  

Applying the criteria from Table VI to the September 2015 VA examination findings, the Veteran has Level II hearing in the right ear and Level II hearing in the left ear. 38 C.F.R. § 4.85.  Applying the criteria from Table VII to these hearing levels results in assignment of a noncompensable rating.

VA regulations also include two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  

Under 38 C.F.R. § 4.86(a) when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is at 55 decibels or more, the rating special will determine the Roman numeral designation for hearing impairment form either Table VI or Table Via, whichever results in the higher numeral.  Each ear must be evaluated separately.  38 C.F.R. § 4.86(a).  

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Here, the Veteran's puretone thresholds do not exhibit either of the above patterns of hearing impairment: they were not 55dB or more at each specified frequency in any one audiogram, or both 30dB or less at 1000 Hertz and 70dB or more at 2000 Hertz in any one audiogram.  Accordingly, the provisions of § 4.86 do not apply.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability and determined that it does not meet the criteria for a compensable rating, but rather more nearly contemplates the criteria for a noncompensable rating.  According to the September 2015 VA examination report, the Veteran related that his hearing loss causes difficulty understanding speech in noise, in groups, to include while performing sedentary and physical activities of employment.  He further testified that he catches himself reading lips frequently and that he used hearing aids but they hurt him.  The challenges associated with the Veteran's hearing loss, as described by him, are contemplated by the rating criteria, which are designed to take into account the average impairment resulting from service-connected disabilities, including the impact on employment and occupational functioning.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  The Board cannot assign a higher rating under the schedular criteria absent evidence of additional disability.  The fact that his hearing loss has not met the criteria for a compensable rating weighs against a finding that he has occupational impairment.  The Board assigns more weight to the objective clinical findings than to the Veteran's lay statements in this regard.  Accordingly, the Veteran's functional impairment does not establish entitlement to a higher rating absent audiometric and speech discrimination scores that satisfy or more nearly approximate the schedular criteria for a compensable rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

As shown above, the evidence shows that the Veteran's hearing loss has not met or more nearly approximated the criteria for a compensable rating at any point during the pendency of this claim.  

As there is no evidence or assertion of unemployability related to the Veteran's hearing loss during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The evaluation of the Veteran's hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114.

Here, a comparison of the Veteran's hearing loss and associated functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  These symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing used to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. §§ 4.10, 4.21 ("[c]oordination of rating with impairment of function will . . . be expected in all instances") (2014).  

Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the schedular ratings with their corresponding criteria is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21.  Thus, the Veteran's difficulty hearing, to include in noise and groups, is the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  That the criteria do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral, as explained above.  Rather, there must be evidence that the Veteran's hearing loss is so exceptional or unusual as to render impractical the application of the schedular criteria, which is not shown in this case. 

In short, there are no manifestations of the Veteran's hearing loss not contemplated or accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Alternatively, such factors have not been alleged or shown.  Therefore, the Board will not refer the evaluation of the Veteran's hearing loss for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  As only the evaluation of the Veteran's hearing loss is on appeal before the Board, and as all symptoms and functional impairment associated with it have been considered, referral for extraschedular consideration based on the combined effects of other service-connected disabilities is not warranted. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an increased, compensable rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased, compensable disability rating for bilateral hearing loss is denied


REMAND

While the Board sincerely regrets the delay, the Veteran's additional claims must be remanded for further development to ensure that they are afforded every consideration. 

The Veteran's residuals of a right tibia fracture is rated under Diagnostic Code 5262 which provides ratings for impairment of tibia and fibula, based upon the severity of any associated knee and/or ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Here, the Veteran's residuals of a right tibia fracture included arthritis of the right ankle.  On VA examination in September 2015, the examiner indicated that he also had arthritis of the right knee which was a progression of the previous diagnosis.  The examiner went on to report range of motion, and other findings, with respect to the Veteran's right knee.  However, no such findings were provided for his right ankle.  Therefore, a remand is required for an additional VA examination.

Likewise, the September 2015 VA examiner's opinion for the Veteran's right shoulder claim is not adequate for the Board to make an informed decision on the Veteran's right shoulder service connection claim.  The Veteran testified that his right shoulder injury occurred as a result of his in-service motorcycle accident in 1971.  Upon examination in September 2015, the VA examiner did not provide an adequate opinion as to the relationship between the Veteran's current right shoulder condition and the in-service motorcycle accident.  Specifically, the examiner stated only that it was less likely than not that the Veteran's right shoulder disability had a clinical onset during active service because there was no record of a shoulder condition while in-service.  Because the examiner failed to consider the in-service right shoulder injury, regardless of the fact that it was not documented in the service treatment records, the opinion is not adequate to make an informed decision on this claim and an additional opinion should be obtained to determine the relationship between the Veteran's right shoulder condition and his in-service motorcycle accident.  See id.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete treatment records from the Muskogee VA treatment facilities dated since September 2015.  

2.  Thereafter, schedule the Veteran for appropriate VA examination(s) to determine the extent and severity of his right tibia fracture residuals with arthritis of the right ankle and right knee.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  

Any indicated tests, including x-rays of the knee and ankle if indicated, should be accomplished. 

The examiner is asked to identify any orthopedic and neurological findings related to the Veteran's right tibia fracture residuals to include arthritis of the right ankle and right knee.  

Clinical findings, to include range of motion, must be reported in detail with respect to BOTH THE RIGHT KNEE AND RIGHT ANKLE.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Obtain a clarifying medical opinion on the following matter:

Whether the Veteran's right shoulder condition had its clinical onset during active service or is related to any incident of service, to include the motorcycle accident that occurred in 1971.  

In providing this opinion, the examiner should consider the Veteran's service records showing that he was involved in a motorcycle accident in 1971 while on active duty.  Further consider his March 2013 lay testimony stating that he landed on his right side after his motorcycle accident, his right shoulder hurt while on active duty, that he received five shots across his shoulder in 1975 or 1976 to manage his shoulder condition, and that he has had continuing symptoms ever since the 1971 injury.  For the purpose of providing the opinion, the examiner must accept as true that the Veteran injured his right shoulder in the 1971 motorcycle accident.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination reports do not adequately respond to the above instructions, they must be returned to the examiner(s) for corrective action.

5.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


